Arundell:
This proceeding, submitted on the pleadings, involves the recletermination of a deficiency of $140.51 in income tax for the year 1924.
Petitioner, a resident of Miami, Fla., and his wife, on September 10, 1924, entered into a 99-year lease, effective October 1, 1924, with Lorraine G. Smith, Inc., covering lots 8 and 9 of block 21 north, Miami, Fla. In 1925 petitioner paid to C. A. Peters a commission of $4,500 for securing said lease. Petitioner and respondent both agree that the commission should be treated as a capital expenditure, but they differ as to the period over which it should be spread. Respondent proposes to prorate the commission over the life of the lea,se, and petitioner contends that it should be spread over a period of 34 months, at the expiration of which the lease is alleged to have been canceled. But the allegation of petitioner that the lease was canceled on August 5, 1927, by court order has been denied by respondent in his answer and we are left with no evidence on the mooted question. It follows that the respondent must be sustained. Bonwit Teller & Co., 17 B. T. A. 1019; James M. Butler, 19 B. T. A. 719; Evalena M. Howard, 19 B. T. A. 865; Centred Bank Block Association, 19 B. T. A. 1183.

Decision will be entered for the resfOndent.